Exhibit 10.2
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment"), dated as of the
29th day of December 2016, by and between BankUnited, Inc., a Delaware
corporation (the "Company"), and Rajinder P. Singh ("Executive"), amends the
Employment Agreement by and between the Company and Executive, dated as of
February 2, 2016 (the "Agreement").
WHEREAS, in connection with the promotion of Executive to the positions of
President and Chief Executive Officer of the Company to be effective on January
1, 2017, the Company has determined that it is necessary and advisable and in
the best interests of the Company to amend the Agreement to reflect Executive's
promotion.
NOW, THEREFORE, the parties hereto agree as follows, effective from and after
January 1, 2017 and subject to the continuing effectiveness of the Agreement as
of such date:
1.
Section 1 is hereby amended and restated in its entirety to read as follows:



Subject to the provisions of Section 6 of this Agreement, Executive shall
continue to be employed by the Company for a period beginning on January 1, 2017
(the "Effective Date") and ending on the third anniversary of the Effective Date
(the "Employment Term"), on the terms and subject to the conditions set forth in
this Agreement; provided, that commencing on the third anniversary of the
Effective Date and on each anniversary thereafter, the Company and Executive may
mutually agree to extend the Employment Term for an additional period; provided,
further, that if the Employment Term would expire on or following the date of
the first public announcement of a transaction or other event that would
constitute a "Change in Control" (as defined in the BankUnited, Inc. 2014
Omnibus Equity Incentive Plan, as in effect on the Effective Date) and prior to
consummation of such Change in Control, the Employment Term shall be
automatically extended for a period of one year from the date the Employment
Term would otherwise expire. Notwithstanding the foregoing, the Employment Term
shall not be automatically extended on or following the date on which such
potential Change in Control is terminated or abandoned.
2.
Section 2(a) is hereby amended and restated in its entirety to read as follows:



 2. Position.
(a) During the Employment Term, Executive shall serve as President and Chief
Executive Officer of the Company. Executive shall report directly to the board
of directors of the Company (the "Board") and shall perform the duties,
undertake the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons situated in a similar executive capacity in
a company the size and nature of the Company. If requested, Executive shall also
serve as an officer or member of the board of directors of the Company's
subsidiaries, in each case, without additional compensation.
3.
Section 2(b) is hereby amended by replacing the words "the board of directors of
the Company (the "Board")" with the words "the Board".


4.
Section 3(a) (Base Salary) is hereby amended by deleting the reference to
"$700,000" in the first sentence thereof and replacing it with "$935,000".


5.
Section 3(c)(i) (Performance Units) is hereby amended by deleting the reference
to "75%" in the first sentence thereof and replacing it with "100%".


6.
Section 3(c)(ii) (Restricted Stock Units) is hereby amended by deleting the
reference to "75%" in the first sentence thereof and replacing it with "100%".



 In the event the Agreement or Executive's employment with the Company shall
terminate prior to January 1, 2017, this Amendment shall be void ab initio and
of no force or effect.
Except as expressly modified hereby, the terms and provisions of the Agreement
remain in full force and effect.


[Signature Page Follows this Page]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
BANKUNITED, INC.


By:          /s/ Leslie Lunak                
 Name:    Leslie Lunak                      
 Title:      Chief Financial Officer     


EXECUTIVE


   /s/ Rajinder P. Singh                    
RAJINDER P. SINGH